DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 1-28 of copending Application Nos. 16/513,090 and 16/521,045, respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter within the present claims are present within the subject matter of the copending Applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments, filed September 29, 2021, with respect to the 35 USC 102 and 103 rejections of claims 1-19 and 22-26 have been fully considered and are persuasive.  The rejections of record have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-26 under the Double Patenting rejection using IN RE SCHNELLER have been considered but are moot because the 

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. (Currently Amended) A battery charging system comprising at least one charging circuit to charge at least one rechargeable battery cell and a heat source to provide heat that is transported through a heat spreader element, implemented fully or partially inside said at least one battery cell, to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell, wherein said heat source is disposed outside said at least one battery cell.  
17. (Currently Amended) A method of operating a battery charging system comprising multiple charging stations, said method comprising: (a) positioning multiple rechargeable battery cells respectively in said multiple charging stations; (b) operating at least a heat source in said battery charging system to provide heat that is transported through a heat spreader element, implemented fully or partially inside each of said battery cells, to heat up said battery cells to a desired temperature Tc, wherein said heat source is disposed outside said battery cells; and (c) activating at least one charging circuit in said battery charging system to charge said battery cells at or near Tc until said battery cells reach a desired degree of charge.  
20. (Currently Amended) A method of operating a battery charging system comprising multiple charging stations, said method comprising: (a) positioning multiple rechargeable battery cells respectively in said multiple charging stations; (b) operating at least a heat source in said battery charging system to provide heat that is transported through a heat spreader element, implemented fully or partially inside each of said battery cells, to heat up said battery cells to a desired temperature Tc, wherein a time for heating the battery cells to temperature Tc is no greater than 15 minutes; and (c) activating at least one charging circuit in said battery charging system to charge said battery cells at or near Tc until said battery cells reach a desired degree of charge.  

Relevant prior art (Christian (US 2013/0108897) discloses a heat spreader elements (fig. 2, elements 120 – cooling plates) which are dispersed in between or on the side of battery cells 110.  However, the prior art of record does not disclose that the heat spreader elements are disposed at least partially within a battery cell as currently claimed (see Application figures .  The current Application specification discloses in the summary that a battery cell does not include a group or module of battery cells, but rather individual cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        January 7, 2022